IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

GUSTAVO A] MORENO PONCE AN? | CIVILNO. CIVIL 19-1242(WGY)
Plaintiffs COPYRIGHT INFRINGEMENT
V. DIGITAL MILLENIUM ACT
MEDIA DATA CORPORATION, et als COMPUTER FRAUD AND ABUSE
Defendants

 

 

MOTION ON BEHALF OF FARMACIA LOS ANGELES DE ISABELA LLC,
ISLOTE DRUG, INC, FARMACIA CUQUIMAR, INC. AND
CARMEN REMIGIO KUILIAN AND PEDRO J. KUILAN MARRERO, DBA
FARMACIA DORADO

TO THE HONORABLE COURT:

COME NOW Farmacia Los Angeles de Isabela Llc, Islote Drug, Inc, Farmacia
Cuquimar, Inc., Carmen Remigio Kuilian and Pedro J. Kuilan Marrero, DBA Farmacia
Dorado Farmacia Cuquimar, Inc., through their undersigned attorneys and very

respectfully states, alleges and prays:

1. That the appearing parties have requested that the undersigned attorneys represent
them in this case. Hence, they respectfully request from the Honorable Court that

it take notice of this motion.

WHEREFORE: The appearing parties respectfully request from the Honorable
|

f

Court that it take notice of this motion.

75, 2007
